SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEZEY HOWARTH RACING STABLES, INC (Exact name of registrant as specified in its charter) NEVADA20-8623320 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 405A Arenoso San Clemente, CA 92672 (949) 429-4007 (Address, including zip code, and telephone number, including area code, of principal executive offices) 2007 STOCK INCENTIVE PLAN (Full title of the plan) J. WADE MEZEY 405A Arenoso San Clemente, CA 92672 (Name, address, including zip code, and telephone number, including area code, of agent for service) CALCULATION OF REGISTRATION FEE Title of securities Amount to be Proposed maximum Proposed maximum to be registered registered offering price pershare*aggregate offeringprice
